ORDER
ROGOSHESKE, Justice.
In view of the pendency of criminal charges against defendant, Donald M. Carlson, and in furtherance of expediting our disposition of this appeal,
IT IS ORDERED that the district court’s order vacating the attachment of defendant’s beneficial interest in the Lillian B. Carlson trust be stayed, subject, however, to the following: That pending the final disposition of the criminal charges against defendant, Donald M. Carlson, the trustee in accordance with its contractual obligations under the provisions of the trust may in its discretion provide for the “proper care, support and maintenance,” including payment of such sums from the principal of the trust estate as it deems reasonably necessary to provide for defendant’s defense to the pending criminal charges.
The issue of whether any residue of the income and principal of the trust is subject to attachment to satisfy the claims of the victims of defendant’s alleged criminal acts as decided in a civil proceeding is reserved and shall be determined when that case is before us.